—Order, Supreme Court, New York County, entered April 25, 1978, denying the branch of defendant’s motion to dismiss the complaint on the grounds that it fails to state a cause of action, that the action is barred by section 2001 of the Real Property Actions and Proceedings Law and that the action is barred by laches, unanimously affirmed, without costs and disbursements. We take this occasion to observe that the instant matter is governed by the rationale set forth in Kossoff v Rathgeb-Walsh (3 NY2d 583). Apart from this observation, we perceive no reason warranting departure from the result arrived at by Special Term, where the motion was solely pursuant to CPLR 3211 (subd [a], par 7). (See Rovello v Oroñno Realty Co., 40 NY2d 633.) Concur—Kupferman, J. P., Birns, Fein, Lupiano and Yesawich, JJ. [94 Mise 2d 841.]